UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-2052



JO ANN COLE REHFUSS,

                                              Plaintiff - Appellant,

          versus


GREENVILLE GENERAL HOSPITAL,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. William B. Traxler, Jr., District
Judge. (CA-97-3116)


Submitted:   October 20, 1998          Decided:     November 16, 1998


Before MURNAGHAN, WILKINS, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jo Ann Rehfuss, Appellant Pro Se. Sarah McMillan Purnell, George
Dewey Oxner, Jr., HAYNSWORTH, MARION, MCKAY & GUERARD, Greenville,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s order denying relief on

her 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court’s opinion accepting the magistrate judge’s

recommendation and find no reversible error. Accordingly, we affirm

on the reasoning of the district court. Rehfuss v. Greenville

General Hosp., No. CA-97-3116 (D.S.C. June 29, 1998). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2